Exhibit 10
JOINDER AGREEMENT
This Joinder Agreement dated as of June 1, 2009 (this “Joinder Agreement”), by
and among Citigroup Managed Futures LLC (“CMF”), as the general partner or
trading manager of, and on behalf of, the investment funds identified on the
schedule attached as Exhibit A to this agreement (each, a “Fund” and
collectively, the “Funds”), Citigroup Global Markets Inc. (on behalf of itself
and its Smith Barney division) (“CGMI”) and Morgan Stanley Smith Barney LLC (the
“Joining Party”) amends the Agency and/or Selling Agreements, as applicable,
listed on Exhibit A, including any annexes thereto to which CGMI is a party
(each, an “Agency Agreement” and collectively, the “Agency Agreements”), by and
among CMF, the Funds, CGMI and the other parties thereto.
This Joinder Agreement shall be effective as of the date of the close of the
transaction between Citigroup Inc. and Morgan Stanley resulting in the formation
and commencement of operations of the Joining Party (the “Joint Venture
Closing”). After the Joint Venture Closing, the Joining Party will be comprised
of two channels, the Smith Barney channel and the Morgan Stanley channel. It is
contemplated that the Funds will be offered by the Smith Barney channel and not
the Morgan Stanley channel until the parties to the joint venture otherwise
agree. The terms and conditions of the Agency Agreements not specifically
modified or amended by this Joinder Agreement will continue in full force and
effect.
The Joining Party, CMF, the Funds, and CGMI acknowledge, agree and confirm that,
by their execution of this Joinder Agreement, the Joining Party, on behalf of
its Smith Barney channel, shall be deemed to be a party to the Agency Agreements
as of the date of the Joint Venture Closing and shall have all of the rights,
duties and obligations of an “agent” (as such rights, duties and obligations are
described in each Agency Agreement) as if the Joining Party had been a party to
and had executed the Agency Agreement. The Joining Party agrees, with respect to
its Smith Barney channel, as of the date of the Joint Venture Closing and
without retroactive effect, to be bound by all of the terms, provisions and
conditions contained in each Agency Agreement. Each party hereto acknowledges
that the Joining Party may serve as a non-exclusive selling agent for the
purposes of privately offering to prospective limited partners Units (as defined
in each Agency Agreement) of the Fund.
Notwithstanding anything to the contrary in the Agency Agreement, so long as
CGMI serves as a clearing broker for a Fund, CGMI shall continue to be
compensated as set forth in the relevant Fund’s Agency Agreement and/or Customer
Agreement which prescribes such compensation. The Fund and the general partner
or trading manager acknowledge that CGMI may allocate and pay to the Joining
Party all or a portion of any compensation paid to CGMI under the Agency
Agreement, as may be agreed between CGMI and the Joining Party.
This Joinder Agreement shall be governed by the laws of the State of New York
(without regard to the conflicts of laws rules thereof) and may be executed in
any number of counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument. Transmission by
telecopier or facsimile transmission of an executed counterpart of this Joinder
Agreement shall constitute due and sufficient delivery of such counterpart.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties hereto has caused this Joinder Agreement
to be duly executed by the authorized person whose signature appears below.

          MORGAN STANLEY SMITH BARNEY LLC
      By:   /s/ Janice Fetsch         Name:   Janice Fetsch        Title:  
Authorized Signatory        CITIGROUP GLOBAL MARKETS INC.
      By:   /s/ Laurie A. Hesslein         Name:   Laurie A. Hesslein       
Title:   Managing Director        CITIGROUP MANAGED FUTURES LLC
      By:   /s/ Jerry Pascucci         Name:   Jerry Pascucci        Title:  
President        EACH OF THE FUNDS LISTED ON EXHIBIT A HERETO      By:  
Citigroup Managed Futures LLC, the general partner or trading manager of each
Fund
      By:   /s/ Jerry Pascucci         Name:   Jerry Pascucci        Title:  
President       

 